COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-17-00375-CR


MILES WESLEY KENNEY                                                   APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 415TH DISTRICT COURT OF PARKER COUNTY
                     TRIAL COURT NO. CR17-0059

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      On September 26, 2017, the trial court sentenced appellant Miles Wesley

Kenney to seventeen years’ confinement for evading arrest or detention while

using a vehicle.2 That same day, the trial court certified that Kenney had the right



      1
       See Tex. R. App. P. 47.4.

      See Tex. Penal Code Ann. § 38.04(a), (b)(2) (West 2016). Kenney’s
      2

judgment of conviction states that a prior felony conviction enhanced his
to appeal his conviction. On November 15, 2017, Kenney sent a letter to the trial

court expressing his desire to appeal. On November 17, 2017, the district clerk

file-stamped Kenney’s letter.

        On November 20, 2017, we sent a letter to Kenney expressing our concern

that we lack jurisdiction over the appeal because his notice of appeal—his

letter—was not timely filed. We stated that unless he filed a response showing

grounds for continuing the appeal, we would dismiss it. See Tex. R. App. P.

44.3.

        We have not received such a response.      Kenney’s untimely notice of

appeal is insufficient to invoke our jurisdiction. See Tex. R. App. P. 25.2(b),

26.2(a)(1); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).

Accordingly, we dismiss the appeal. See Tex. R. App. P. 43.2(f); Slaton v. State,

981 S.W.2d 208, 210 (Tex. Crim. App. 1998).



                                                 /s/ Wade Birdwell
                                                 WADE BIRDWELL
                                                 JUSTICE


PANEL: SUDDERTH, C.J.; WALKER and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 1, 2018

sentencing range to that of a second-degree felony. See id. § 12.42(a) (West
Supp. 2017).


                                       2